UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7761


MORRIS LEE RANDALL, JR.,

                Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00562-REP-RCY)


Submitted:   March 31, 2016                 Decided:   May 19, 2016


Before KING, GREGORY, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Morris Lee Randall, Jr., Appellant Pro Se. Donald Eldridge
Jeffrey, III, Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Morris    Lee      Randall,    Jr.,       seeks   to        appeal    the   district

court’s    order     denying    relief       on    his   28    U.S.C.       § 2254    (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial        showing         of     the     denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Randall has not made the requisite showing.                                Accordingly, we

deny Randall’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions       are    adequately         presented       in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3